Case 5:19-cv-00115-RWS-CMC Document 10 Filed 12/07/20 Page 1 of 2 PageID #: 30




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION


  DONNELL PHILLIPS,                                  §
                                                     §
                                                     §   CIVIL ACTION NO. 5:19-CV-00115-RWS
                 Plaintiff,
                                                     §
                                                     §
  v.                                                 §
                                                     §
  PAULA GREER, et al.,
                                                     §
                                                     §
                 Defendants.                         §

                                               ORDER

        Plaintiff Donnell Phillips, an inmate of the Texas Department of Criminal Justice,

 Correctional Institutions Division, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

 § 1983 complaining of alleged violations of his constitutional rights. This Court referred the case

 to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended

 Order for the Adoption of Local Rules for the Assignment of Duties to United States Magistrate

 Judges. The Magistrate Judge ordered Plaintiff to pay an initial partial filing fee of $225 in

 accordance with 28 U.S.C. § 1915(b). Docket No. 5. Plaintiff did not comply with this order but

 instead filed a response stating that he had no gold or silver, the lawful money for paying such a

 fee; that the filing fee order violates his rights under the Ninth Amendment as well as his right of

 access to court; and that there is no law requiring a filing fee for the exercise of constitutional

 rights. See Docket No. 7.

        After reviewing the response, the Magistrate Judge issued a Report recommending that the

 lawsuit be dismissed without prejudice for failure to prosecute or to obey an order of the Court.

 Docket No. 8. Plaintiff received a copy of this Report on September 29, 2020, but filed no
Case 5:19-cv-00115-RWS-CMC Document 10 Filed 12/07/20 Page 2 of 2 PageID #: 31




 objections thereto. Docket No. 9. Accordingly, Plaintiff is not entitled to de novo review by the

 District Judge of those findings, conclusions and recommendations, and except upon grounds of

 plain error, he is barred from appellate review of the unobjected-to factual findings and legal

 conclusions accepted and adopted by the District Court.

        Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

 Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

     .
 proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

 sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

 (1976)).

        The Court hereby ADOPTS the Report and Recommendation of the United States

 Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

        ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

 for failure to prosecute or to obey an order of the Court.


        So ORDERED and SIGNED this 7th day of December, 2020.




                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
